Exhibit 10.19

DESCRIPTION OF EMPLOYMENT AGREEMENT WITH C. HUNTON TIFFANY, AS AMENDED FEBRUARY
16, 2006

In connection with his retirement from full-time employment with the Company as
Chief Executive Officer, effective June 30, 2004, Mr. Tiffany agreed to serve as
the non-executive Chairman of the Boards of Directors of both the Company and
the Bank, and to perform specific duties for the Company and the Bank on a
part-time basis. In connection with Mr. Tiffany’s part-time work for the Company
and the Bank, Mr. Tiffany receives an annual base salary of $82,618. Mr. Tiffany
does not receive any additional cash compensation for his Company and Bank
director duties, but does participate in the non-executive directors’ stock
compensation plan. Mr. Tiffany also receives certain welfare benefits that are
generally available to other part-time employees of the Bank. Mr. Tiffany’s
duties under this part-time employment include: overseeing the corporate
governance and board development function and serve as the Chair of the
Corporate Governance Committee of the Company and the Bank; overseeing the
development of the Company’s and the Bank’s strategic planning processes;
representing the Company and the Bank to customers, shareholders, community
organizations and local government; and sitting on the Company’s Executive
Committee and the Bank’s Executive Committee, Trust Committee, and
Investment/ALCO Committee. This part-time arrangement is not based on any formal
written contract, but the Company and the Bank anticipate that this specific
arrangement (and general annual salary amount) will continue through May 31,
2006.

Beginning June 1, 2006, Mr. Tiffany will receive compensation for his service as
a director of the Company and the Bank in accordance with the Director
Compensation schedule included as Exhibit 10.17.

